Name: Council Regulation (EEC) No 1759/92 of 30 June 1992 amending Regulation (EEC) No 358/79 as regards sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87 and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31992R1759Council Regulation (EEC) No 1759/92 of 30 June 1992 amending Regulation (EEC) No 358/79 as regards sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87 and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community Official Journal L 180 , 01/07/1992 P. 0031 - 0031COUNCIL REGULATION (EEC) No 1759/92 of 30 June 1992 amending Regulation (EEC) No 358/79 as regards sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87 and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Articles 12 and 16 of Council Regulation (EEC) No 358/79 (4) and Article 6 (2) of Regulation (EEC) No 4252/88 (5) fix the maximum sulphur dioxide content of sparkling wines and of liqueur wines; whereas those Articles provide for the presentation by 1 April 1992 of a report from the Commission to the Council on those contents, together, where appropriate, with proposals; whereas the measures proposed should be consistent with others that the Commission is required to draft in the near future; whereas the abovementioned deadline should be postponed to that end; whereas the same is true of the deadline of 1 September 1992 laid down in Article 17 (3) of Regulation (EEC) No 358/79, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 358/79 is hereby amended as follows: 1. Article 12 (3) shall be replaced by the following: '3. Before 1 April 1993, the Commission shall present to the European Parliament and the Council, in the light of experience gained, a report on the maximum sulphur dioxide content, together, where appropriate, with proposals on which the Council shall act in accordance with the procedure laid down by Article 43 (2) of the Treaty before 1 September 1993.'; 2. Article 16 (3) shall be replaced by the following: '3. Before 1 April 1993, the Commission shall present to the European Parliament and the Council, in the light of experience gained, a report on the maximum sulphur dioxide content, together, where appropriate, with proposals on which the Council shall act in accordance with the procedure laid down by Article 43 (2) of the Treaty before 1 September 1993.'; 3. In Article 17 (3), '1 September 1992' shall be replaced by '1 September 1993'. Article 2 Article 6 (2) of Regulation (EEC) No 4252/88 is hereby replaced by the following: '2. Before 1 April 1993, the Commission shall submit to the European Parliament and to the Council a report, drawn up in the light of experience, on the maximum sulphur dioxide content of liqueur wines and quality liqueur wines psr, together, where appropriate, with proposals on which the Council shall act in accordance with the procedure laid down by Article 43 (2) of the Treaty before 1 September 1993.'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 119, 11. 5. 1992, p. 69. (2) OJ No C 150, 15. 6. 1992. (3) Opinion delivered on 29 April 1992 (not yet published in the Official Journal). (4) OJ No L 54, 5. 3. 1979, p. 130. As last amended by Regulation (EEC) No 3898/91 (OJ No L 368, 31. 12. 1991, p. 7). (5) OJ No L 373, 31. 12. 1988, p. 59. As last amended by Regulation (EEC) No 1735/91 (OJ No L 163, 26. 6. 1991, p. 9).